DETAILED ACTION

Response to Arguments
	The 35 U.S.C 112(b) rejection has been withdrawn based on applicant’s amendment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest	wherein at least one solution of the one or more solutions comprises providing, via a messaging service, information to a chatbot algorithm said chatbot algorithm using said information to build a dialogue from dialogue stored in a dialogue database; and prompting a user to access the chatbot via a user interface on a second computing device, in combination with other recited limitations in claim 1.
Claims 7 and 13 are allowed for the same reasons set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon et al, WO 2019/013510 A1, discloses the system 900 may request a second external device capable of receiving an utterance of the user to execute an app (e.g., a chatbot app) capable of connection with the chatbot. The shown drawing illustrates a screen 1600 where the app is executed in the second external device [paragraphs 249-250].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Farley Abad/Primary Examiner, Art Unit 2181